EXHIBIT 4.1 SPECIMEN OF COMMON STOCK CERTIFICATE CAPITAL EQUITY FINANCE, INC. Incorporated Under the Law of the State of Florida 100,000,000 COMMON SHARES PAR VALUE $0. This certifies that is the registered holder of Shares transferable on the books of the Corporation by the holder hereof in person or by Attorney upon surrender of this Certificate properly endorsed. In Witness Whereof, the said Corporation has caused this Certificate to be signed by its duly authorized officers and its Corporate Seal to be hereunto affixed this day of , A.D. 20 . President Secretary
